953 F.2d 645
139 L.R.R.M. (BNA) 2400
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Guy WOODDELL, Jr., Appellant,v.INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 71,et al., Appellees.
No. 88-4049.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1992.

Before BOYCE F. MARTIN, Jr., MILBURN and BOGGS, Circuit Judges.

ORDER

1
Pursuant to the decision of the United States Supreme Court in Case No. 90-967, 60 U.S.L.W. 4024 (December 4, 1991), the district court's judgment is reversed in part and remanded to the district court with directions to proceed with Guy Wooddell's causes of action claiming a breach of the International Union's constitution and violations of his free speech rights, and to permit a jury in any trial of that action, in conformity with the Supreme Court's opinion.   In all other respects, the judgment of the district court is affirmed.